Case 2:93-cr-00162-RAJ Document 848 Filed 10/22/19 Page 1 of 4 PageID# 884



                Exhibit 1 : Letter from Daughter, Jahnique Wiggins
 Case 2:93-cr-00162-RAJ Document 848 Filed 10/22/19 Page 2 of 4 PageID# 885




Name: Jahnique Wiggins
Address: 465 N 8th Street, Fairview NJ 07022

For:

Wainsworth Hall-28674-054
USP
PO BOX 3900
Adelanto CA 92301

Date: August 21, 2019

Re: Character Reference Letter for Wainsworth Hall 28674-054


Dear Honorable Raymond A. Jackson,




                                                                                                my
father has been in prison since I was about 8 months old. Ever since I could remember I dreamed
about my father being able to come home to our family. My mother made sure every weekend
we visited my father as long as he was at a facility close to home.
the age of 13, but we communicate often. My first memory of visiting my father I was about 6 or
7 years old. I remember seeing him through a glass window and having to pick up a phone to
                                   why there was a glass separating us and most importantly why




me your favo             Then, I                       Believe I Can F
                                                      . He informed me my voice was beautiful
and I was his angel. I would never forget that visit and from that day on is when I realized how
my life has been effected growing up without two parents in the household. I am extremely
thankful to have been able to build a relationship with my father from prison, but I truly believe
                    be released.                 s first love is their father.
 Case 2:93-cr-00162-RAJ Document 848 Filed 10/22/19 Page 3 of 4 PageID# 886



        My father has taught me so much from a distance that I have been able to apply into my
everyday life. For example, I always make sure to work to my full potential, always think before
I react and not dwell on situations that cannot be controlled. My father is a good man and in my


positive and be mentally strong when I know deep down inside he was defeated. He constantly
makes sure to check in on our family every chance that he gets. Most individuals forget about


                                                                                opportunity to come
home. I have a 7 year old niece and 2 year old nephew that                  a familiar relationship
with their grandfather. At the age of 3, my niece visited my father in prison. I can see the cycle
continuing again just like when I was a little girl going on visits, excited to see him for the few
hours, and then crying hysterically when it was time to leave. I would be extremely proud &
grateful if that cycle could finally be broken.
        I graduated this past May from Rutgers University with my B.A. degree in Supply Chain
                                                                             . Walking across the
ceremony stage to receive my diploma in front of my proud family was one of the happiest
moments in my life. My day would have been complete if my father was able to be present since
                                                                                            journey


anything/everything that I start in life,
what I did. My father is so much wiser now and has helped raise his children from a far, but now
if permitted to come home he can be able to see the actual growth of his children/grandchildren.


already passed will never pas
missing out on his freedom, but he still has time to continue to grow and be a better man than he
                                                                                                 e
released. He has done over 25 years now and I believe he has learned his lesson and can now be
an outstanding citizen in our society. Please find it in your heart to release him. Thank for your
time.
 Case 2:93-cr-00162-RAJ Document 848 Filed 10/22/19 Page 4 of 4 PageID# 887




Please feel free to contact me for any information (201-921-2380).


Warm Regards,


Jahnique Wiggins
